Peb Cubiam.
The abstract and plaintiff in error’s brief were not filed within the time prescribed by our rules. After the expiration of the time thereby limited, plaintiff in error applied for an extension. The application comes too late.
Where a party, either in a civil or criminal cause, desires an extension of time for the doing of an act which our rules prescribe shall be done within a specified time, the application for such extension must be made within the time so fixed, and not afterwards.
The writ of error should therefore be dismissed for want of prosecution, and it is so ordered.

Writ of error dismissed.